EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form10-Q of Acorda Therapeutics, Inc. (the “Company”) for the fiscal quarter ended September 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Form10-Q”), I, David Lawrence, Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The Form10-Q fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and (2)The information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 9, 2010 /s/DAVID LAWRENCE David Lawrence Chief Financial Officer (Principal Financial Officer) [A signed original of this written statement required by Section906 has been provided to Acorda Therapeutics, Inc. and will be retained by Acorda Therapeutics, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.]
